Breese, J. There is really but one question presented by this record, and that is, the right to sue separately for each of the claims after two of them had become due and payable. The question about the lease, and the rights of these parties under it, cannot be considered, for the court, in the partition case in chancery, the proceedings in which are made part of this case, never had any jurisdiction over the leasehold interest of Susannah Forquer to sell it, and the sale of it was therefore void. When the several payments reserved by the lease were due, suit could be brought on each payment successively, as they fell due. But if more than one payment be due at the time of suit brought, they must be consolidated into one suit, otherwise a recovery in one could be pleaded in bar of a recovery in the other. Here the facts show, that at the institution of each of these suits, two payments, of seventy-five dollars each, were due, and a separate recovery allowed. This cannot be done. In the case of Camp v. Morgan, 21 Ill. 258, this court said, the doctrine was well settled that a plaintiff cannot so' divide an entire demand, or cause of action, as to maintain several actions for its recovery. When these suits were brought, there was an entire demand existing against the defendant in each case, of one hundred and fifty dollars, then due and payable. Suit should have been brought for the entire demand, all of them arising out of the same transaction. The judgment is reversed, and the cause remanded, with direction to dismiss the several suits. Judgment reversed.